PER CURIAM.
In this second-tier certiorari proceeding an appellate court is required to employ a narrow standard of review. We must determine only whether the circuit court in its first-tier review afforded procedural due process and applied the correct law. See Haines City Cmby. Dev. v. Heggs, 658 So.2d 523 (Fla.1995); City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla.1982). We conclude that the circuit court satisfied both requirements.
CERTIORARI DENIED.
SAWAYA, C.J., MONACO and TORPY, JJ., concur.